                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-485-FDW

DANNY R. HEMBREE, JR.,                    )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         CORRECTED ORDER
                                          )
FNU BRANCH, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Defendants Branch, Cloniger, Hughes, and

Whitlock’s Motion for Extension of Time to Answer the Amended Complaint, (Doc. No. 65), and

Motion for Extension of Time to Respond to Discovery Requests, (Doc. No. 66).

       The moving Defendants request an extension of time of 20 days to answer or otherwise

respond to the Amended Complaint. For good cause shown, the Motion will be granted until June

13, 2019.

       These Defendants also request an additional 30 days within which to file a respond to pro

se Plaintiff’s Requests for Admissions to Defendants Hughes, Whitlock and Branch, and

Interrogatories to Defendants Whitlock, Branch and Cloniger. The court has “wide latitude in

controlling discovery and … [t]he latitude given the district courts extends as well to the manner

in which it orders the course and scope of discovery.” Ardrey v. United Parcel Service, 798 F.3d

679, 682 (4th Cir. 1986). Defendants represent that counsel for Defendants Flitt and Kim have

consented to this request. The Motion will be granted until July 5, 2019.

       IT IS, THEREFORE, ORDERED that


                                                1
1.   Defendants Branch, Cloniger, Hughes, and Whitlock’s Motion for Extension of

     Time to Answer the Amended Complaint, (Doc. No. 65), is GRANTED until June

     13, 2019.

2.   Defendants Branch, Cloniger, Hughes, and Whitlock’s Motion for Extension of

     Time to Respond to Discovery Requests, (Doc. No. 66), is GRANTED until July

     5, 2019.


                           Signed: May 21, 2019




                                   2
